Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on April 19, 2021 and May 10, 2021 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US Patent Publication No. 2019/0297119 (“Vashisht”) in view of Suwirya et al. US Patent Publication No. 2019/0028891 (“Suwirya”) and Trinh et al. US Patent Publication No. 2019/0166206 (“Trinh”).

Regarding claim 21, Vashisht teaches computer-implemented method, comprising: 
obtaining, from a first client device, a first authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 

obtaining, from a second client device, a second authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 
verifying the second authentication obtained from the second client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establishing, based at least in part on the verification of the first authentication and the verification of the second authentication, a real-time communication ("RTC") session between the first client device and the second client device to enable collaboration in connection with a content between the first client device and the second client device (para. [0016] share content from his/her device… to remote users in another meeting room via the collaboration server 102.  para. [0019] collaboration session is set up for user devices D1-D8 and endpoints 111 and 121.  para. [0023] assist user devices to establish secure direct connections.  para. [0055] collaboration session is established among the endpoint 111 and user devices 112 and 113).
Vashisht does not teach:
obtaining, from a first secondary device, a third authentication; 
verifying the third authentication obtained from the first secondary device; 
establishing, based at least in part on the verification of the third authentication, a first link between the first client device and the first secondary device; 
obtaining, from a second secondary device, a fourth authentication; 
verifying the fourth authentication obtained from the second secondary device; 
establishing, based at least in part on the verification of the fourth authentication, a second link between the second client device and the second secondary device; 
periodically during the RTC session: 

verifying the first periodic verification information obtained from the first secondary device; 
obtaining a second periodic verification information from the second secondary device; 
verifying the second periodic verification information obtained from the second secondary device; and 
maintaining the RTC session based at least in part on the verification of the first periodic verification information and the verification of the second periodic verification information.
Suwirya teaches:
obtaining, from a first secondary device, a third authentication (para. [0069] SR communication device… may include a mobile phone, a wearable device, able to communicate through an SR RF link with the PC 12.  para. [0076] detects… identifiers relating to one or more several SR communication devices exist); 
verifying the third authentication obtained from the first secondary device (para. [0076] authentication application to be executed by the PC… allowing the PC 12 to determine or detect a presence of several SR communication devices. para. [0110] matching of the received SR communication device identifier… authenticate successfully); 
establishing a first link between the first client device and the first secondary device (para. [0067] SR communication devices… may be paired with the PC 12.  each of the pairings(s)… may be secure); 
obtaining, from a second secondary device, a fourth authentication (para. [0048] several PCs, as client devices, may communicate with the server 110.  para. [0069] SR communication device… may include a mobile phone, a wearable device, able to communicate through an SR RF link with the PC 12); 
verifying the fourth authentication obtained from the second secondary device para. [0076] authentication application to be executed by the PC… allowing the PC 12 to determine or detect a presence of several SR communication devices. para. [0110] matching of the received SR communication device identifier… authenticate successfully); 

periodically during the RTC session: 
obtaining a first periodic verification information from the first secondary device; verifying the first periodic verification information obtained from the first secondary device (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min.  para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers); 
obtaining a second periodic verification information from the second secondary device; verifying the second periodic verification information obtained from the second secondary device (para. [0048] several PCs, as client devices, may communicate with the server 110.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and 
maintaining a session based at least in part on the verification of the first periodic verification information and the verification of the second periodic verification information (para. [0087] client… does not submit one or more several identifiers…, server 110 closes the open communication session.  para. [0089] no more able to submit to the server 110 the previously detected SR communication device identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht with Suwirya’s disclosure of utilizing user devices, secondary devices, and maintaining a session by periodic verification of information transmitted by the user devices such that the session of Vashisht is maintained based on periodic verification of information transmitted by the user devices.  One of ordinary skill in the art would have been motivated to do so for 
Suwirya describes establishing a secured link between the first client device and the first secondary device but not expressly based at least in part on the verification of the third authentication.  Suwirya describes establishing a second link between the second client device and the second secondary device but not expressly based at least in part on the verification of the fourth authentication.  
Trinh teaches obtaining, from a secondary device, authentication and establishing a secured link between a client device and the secondary device based at least in part on verification of the authentication (para. [0025] information about receiving devices 110… to the sending 106.  Para. [0026] Bluetooth radios.  para. [0027] use the received previously identified information to validate the receiving device 110.  para. [0030] with both identifications known…, initiate a background operation to link both devices via communication channel.  para. [0053] successfully identified the receiving device.  para. [0054] channel… over WiFi, Bluetooth).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Trinh’s disclosure of establishing a link between a client device and a secondary device based on verification of authentication of the secondary device.   One of ordinary skill in the art would have been motivated to do so because Trinh’s disclosure would have further improved security by establishing a secured link between the secondary devices and the client devices through verification of known devices.

Regarding claim 23, Vashisht in view of Suwirya and Trinh teach the computer-implemented method of claim 21, wherein at least one of the first link or the second link is established via Bluetooth or near-field-communications (Suwirya: para. [0016] NFC, Bluetooth).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya, Trinh, and Hefetz US Patent Publication No. 2018/0248892 (“Hefetz”).


Hefetz teaches authentication or periodic verification information that includes at least one of: a biometric information; an image; a location information; or a movement information (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht, Suwirya, and Trinh with Hefetz’s disclosure of providing location information for verification.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 24, Vashisht does not teach the computer-implemented method of claim 21, further comprising: obtaining, during the RTC session, a third periodic verification information from the first secondary device; determining that the third periodic verification information cannot be verified; and in response to determining that the third periodic verification information cannot be verified, terminating the RTC session with respect to the first client device.
Hefetz obtaining, during a session, a third periodic verification information from a first secondary device; determining that the third periodic verification information cannot be verified; and in response to determining that the third periodic verification information cannot be verified, terminating the session .

Claims 25, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht et al. US Patent Publication No. 2019/0297119 (“Vashisht”) in view of Suwirya et al. US Patent Publication No. 2019/0028891 (“Suwirya”).

Regarding claim 25, Vashisht teaches a computer-implemented method, comprising: 
obtaining, from a first client device, a first authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 
verifying the first authentication obtained from the first client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establishing, based at least in part on the verification of the first authentication, a real-time communication ("RTC") session in connection with the first client device to enable collaboration about a 
Vashisht does not teach obtaining, from a first secondary device and during the RTC session, a first periodic identity information; verifying the first periodic identity information obtained from the first secondary device; and maintaining the RTC session based at least in part on the verification of the first periodic identity information.
Suwirya teaches obtaining, from a first secondary device and during a session, a first periodic identity information; verifying the first periodic identity information obtained from the first secondary device (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and maintaining the session based at least in part on the verification of the first periodic identity information (para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers.  para. [0087] client… does not submit one or more several identifiers…, the server 110 closes the open communication session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht with Suwirya’s disclosure of utilizing a user device, secondary device, and maintaining a session by periodic verification of information transmitted by the user device such that the session of Vashisht is maintained based on periodic verification of information transmitted by the user device.  One of ordinary skill in the art would have been motivated to do so for benefits of improved security of the session by providing continuous monitoring of devices to determine presence of users (para. [0017],[0121]).

Regarding claim 36, Vashisht teaches a computing system, comprising: 

obtain, from a client device, a client authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password);  
verifying the client authentication obtained from the client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establish, based at least in part on the verification of the client authentication, a real-time communication ("RTC") session in connection with the client device to enable collaboration about a content (para. [0016] share content from his/her device… to remote users in another meeting room via the collaboration server 102.  para. [0019] collaboration session is set up for user devices D1-D8 and endpoints 111 and 121.  para. [0023] assist user devices to establish secure direct connections.  para. [0055] collaboration session is established among the endpoint 111 and user devices 112 and 113). 
Vashisht does not teach: periodically during the RTC session: obtain, from a secondary device, a first periodic identity information; verify the first periodic identity information obtained from the secondary device; and maintain the RTC session based at least in part on the verification of the first periodic identity information.  
Suwirya teaches periodically during a session: obtain, from a secondary device, a first periodic identity information; verify the first periodic identity information obtained from the secondary device (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and maintain the RTC session based at least in part on the verification of the first periodic identity information (para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers.  para. [0087] client… does not submit one or more several identifiers…, the server 110 closes the open communication session).  It would have been obvious to one of ordinary skill in the art 

Regarding claim 33, Vashisht in view of Suwirya teach the computer-implemented method of claim 25, further comprising: storing, prior to establishing the RTC session, the content; and subsequent to verification of the first periodic identity information, providing access to the content via the first client device (Suwirya: para. [0056] server, HTTP or FTP, as to communicate with the server).

Regarding claim 34, Vashisht in view of Suwirya teach the computer-implemented method of claim 25.  Vashisht teaches the method further comprising: 
obtaining, from a second client device, a third authentication (para. [0019] user devices D1-D8 log into the server 102.  during the log-in/registration process…, provide to the server 102… authentication data, passwords.  para. [0053] at the outset… user device… sends to the server, log-in, name and password); 
verifying the third authentication obtained from the second client device (para. [0053] sends a log-in response… whether the log-in request has been approved or denied); 
establishing, based at least in part on the verification of the third authentication, the RTC session between the first client device and the second client device (para. [0019] collaboration session is set up for user devices D1-D8 and endpoints 111 and 121.  para. [0023] assist user devices to establish secure direct connections.  para. [0055] collaboration session is established among the endpoint 111 and user devices 112 and 113).

Suwirya teaches obtaining, from a second secondary device, a second periodic identity information from the second secondary device; verifying the second periodic identity information obtained from the second secondary device;  (para. [0076] detects… identifiers relating to one or more several SR communication devices exist.  para. [0079] authenticate successfully the user based on a local presence of an (identified) reference SR communication device.  communication session with the server, like e.g. 1 min); and maintaining the session based at least in part on the verification of the second periodic identity information (para. [0085] communication session… periodically extended, sends to the server 110 expected SR communication device identifiers.  para. [0087] client… does not submit one or more several identifiers…, the server 110 closes the open communication session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht with Suwirya’s disclosure of utilizing a user device, secondary device, and maintaining a session by periodic verification of information transmitted by the user device such that the session of Vashisht is maintained based on periodic verification of information transmitted by the user device.  One of ordinary skill in the art would have been motivated to do so for benefits of improved security of the session by providing continuous monitoring of devices to determine presence of users (para. [0017],[0121]).

Claims 26-27, 30, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya and Hefetz US Patent Publication No. 2018/0248892 (“Hefetz”).


Hefetz teaches first authentication includes location information, and verification of the first authentication includes verifying a location of the first client device (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of verifying location of a client device.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 27, Vashisht does not teach the computer-implemented method of claim 25, further comprising: obtaining, from the first secondary device and during the RTC session, a second periodic identity information; determining that at least one of a location of the first secondary device or an identity of a user associated with the first secondary device cannot be verified; and in response to determining that at least one of a location of the first secondary device or an identity of a user associated with the first secondary device cannot be verified, terminating the RTC session with respect to the first client device.
Hefetz teaches obtaining, from a first secondary device and during a session, a second periodic identity information; determining that at least one of a location of the first secondary device or an identity 
(para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of maintaining or terminating a session based on verification of the location of the device.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 30, Vashisht does not teach the computer-implemented method of claim 25, wherein the first periodic identity information includes at least one of: a biometric information; an image; a location information; or a movement information.
Hefetz teaches first periodic identity information includes at least one of: a biometric information; an image; a location information; or a movement information (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated 

Regarding claim 37, Vashisht does not teach the computing system of claim 36, wherein the client authentication includes location information, and verification of the client authentication includes verifying a location of the client device. 
Hefetz teaches authentication includes location information, and verification of the authentication includes verifying a location of the client device (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of verifying location of a client device.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Regarding claim 39, Vashisht does not teach the computing system of claim 36, wherein the program instructions further include instructions that, when executed by the one or more processors, 
Hefetz teaches obtain, from a secondary device and during a session, a second periodic identity information; verify the second periodic identity information; and maintain the session based at least in part on the verification of the second periodic identity information, wherein verification of the second periodic identity information includes the verification of at least one of a location of the secondary device or an identity of a user associated with at least one of the client device or the secondary device (para. [0013] repeated authentications.  para. [0015] TFA platform… implemented in the memory and processor the server.  para. [0025] mobile voice device… capture a variety of data… geo-location, phone position and motion.  may be authenticated if data captured via the phone matches with the data of the computer.   para. [0028] location, platform correlates data captured by the mobile application with data captured by the server.  para. [0052] checks the data correlation captured by the mobile application against historic approved captured and correlated data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Hefetz’s disclosure of obtaining location information of the secondary device and performing periodic verification of the location of a secondary device during a session.   One of ordinary skill in the art would have been motivated to do so because Hefetz’s disclosure would have improved security by maintaining the session based on an additional security factor such as location and utilizing continuous two-factor authentication based on information captured by a mobile device (para. [0013]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya, Hefetz, and Gorsica, IV et al. US Patent No. 11,082,402 (“Gorsica”).

Regarding claim 28, Vashisht does not teach the computer-implemented method of claim 27, wherein determining that the location of the first secondary device cannot be verified includes determining that the first secondary device is not located within a defined distance from the first client device.
Gorsica teaches determining that a location of a first secondary device cannot be verified includes determining that the first secondary device is not located within a defined distance from a first client device. (col. 7, lines 25-32.  wearable device 104 being within a threshold distance of the computing device 102.  col. 13, lines 21-34.  continues to monitor… device 104 is in close proximity to the computing device 102.  terminates the VPN connection in response to the wearable device no longer being worn by the user, or the wearable device 104 no longer being in close proximity to the computing device 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Gorsic’s disclosure of maintaining a connection based on location of the secondary device being within a defined distance of the client device.   One of ordinary skill in the art would have been motivated to do so for further enhancing the security and providing for secure communication over a connection by requiring the device to be in close proximity with the client device (col. 2, lines 49-54).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya, Hefetz, and Verma US Patent Publication No. 2018/0124046 (“Verma”).

Regarding claim 29, Vashisht does not teach the computer-implemented method of claim 27, wherein the second periodic identity information includes an image, and wherein determining that the identity of the user associated with the first secondary device cannot be verified includes determining that the image includes a representation of an individual different than a verified user associated with at least one of the first client device or the first secondary device.
.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya and Samuelsson et al. US Patent Publication No. 2005/0246522 (“Samuelsson”).

Regarding claim 31, Vashisht does not teach the computer-implemented method of claim 25, further comprising: obtaining, by the first client device and during the RTC session, a request for an unauthorized activity; and preventing, by the first client device, a performance of the unauthorized activity.
Samuelsson obtaining, by a first client device, a request for an unauthorized activity; and preventing, by the first client device, a performance of the unauthorized activity (para. [0024] attempts to access a resource, attempts to run particular programs.  actions include preventing a resource from being accessed, preventing data from being written to particular locations, preventing a program from being executed.  para. [0030] security enforcement event.  para. [0032] deny the operation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya, Samuelsson, and Hoorvitch et al. US Patent Publication No. 2021/0021625 (“Hoorvitch”).

Regarding claim 32, Vashisht does not teach the computer-implemented method of claim 31, further comprising: obtaining, from the first client device and during the RTC session, an indication of the request for the unauthorized activity; and terminating, based at least in part on the indication of the request for the unauthorized activity, the RTC session with respect to the first client device.
Hoorvitch teaches obtaining, from a first client device and during a session, an indication of the request for an unauthorized activity; and terminating, based at least in part on the indication of the request for the unauthorized activity, the session with respect to the first client device (para. [0043] anomalous activity may be detected by or reported to security server 107.  terminate the user’s session.  instruct endpoint computing device 101 to enter a safe or read-only mode.   control action implemented on endpoint computing device.  para. [0064] activity data… reported from devices 102-104, device 101).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht, Suwirya, and Samuelsson with Hoorvitch’s disclosure of terminating, based at least in part on the indication of the request for the unauthorized activity, the session with respect to the first client device.   One of ordinary skill in the art would have been motivated to do so for the benefit of improving security by executing actions such as terminating a session to prevent further anomalous activity on the network.

35 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya, Shamma US Patent Publication No. 2019/0268388 (“Shamma”), and McCutchen et al. US Patent Publication No. 2012/0291080 (“McCutchen”).

Regarding claim 35, Vashisht in view of Suwirya teach the computer-implemented method of claim 34.  Vashisht teaches wherein the RTC session enables: presenting the content on a first display of the first client device as part of the collaboration (para. para. [0016] displayed… on a screen of the user device.  share content from his/her user device.  para. [0020] share data directly); and providing at least one of: an audio communication between the first client device and the second client device; or a visual annotation of the content via at least one of the first client device or the second client device (para. [0044] communicate audio.  para. [0052] exchange audio, video).  Vashisht does not teach streaming, as the content is presented on the first display of the first client device, the content from the first client device to the second client device via a first channel of the RTC session and at a first framerate and a first compression, so that the content is presented on a second display of the second client device as the content is received; detecting a first event corresponding to the content; in response to detecting the first event, transmitting from the first client device and via the first channel of the RTC session, the content at a second framerate and a second compression so that the content is presented on the second display of the second client device at the second framerate and the second compression, wherein the second framerate and the second compression are different than the first framerate and the first compression.
Shamma teaches streaming, as content is presented on a first display of a first client device, the content from the first client device to a second client device via a first channel of a RTC session device (abstract: synchronizing the display of the media object with the first and second devices. para. [0021] communication channel.  para. [0022] facilities a direct or indirect connection between users desiring to share media content. para. [0025] users sharing media content... and collaborate through other forms of communication.  para. [0029] each user device 110... display an interface for displaying and controlling media objects. para. [0045] media object located with user device A.  para. [0045] media object located 
McCutchen teaches streaming content from a source device to a client device, and at a first framerate and a first compression, so that the content is presented on a display of the client device as the content is received (para. [0025] streaming. para. [0036] first copy of images…at a first frame rate and at first level of image quality.  image quality corresponding to … an amount of data compression.  claim 10. sequence of images… from the image server computer a first frame rate and at a first level of image quality); detecting a first event corresponding to the content (para. [0017] motion video stream is paused. claim 11.  specified change to the second frame rate corresponds to a pause command); and in response to detecting the first event, transmitting from the device and via a session, the content at a second framerate and a second compression so that the content is presented on the display of the client device at the second framerate and the second compression, wherein the second framerate and the second compression are different than the first framerate and the first compression (claim 10.  frame of second level of image quality at the second frame rate.  claim 11.  second level of image quality corresponds to a maximum level of image quality.  para. [0041] changing transmission from image server… to a second level of image quality at the second frame rate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht, Suwirya, and Shamma with McCutchen’s disclosure.  One of ordinary skill in the art would have been motivated to do so because Vashisht and Shamma disclose collaboration based on shared content.  McCutchen’s disclosure would have provided a benefit of maximizing use of available bandwidth and providing realistic viewer experience (para. [0016]).

38 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya and Han et al. US Patent Publication No. 2018/0109520 (“Han”).

Regarding claim 38, Vashisht does not teach the computing system of claim 36, wherein the program instructions further include instructions that, when executed by the one or more processors, further cause the one or more processors to at least: store biometric information associated with an unidentified individual; and track, using the stored biometric information, access to the computing system by the unidentified individual.  
Han teaches storing biometric information associated with an unidentified individual; and tracking, using the stored biometric information, access to the computing system by the unidentified individual (para. [0068] phone may enable tracking of unauthorized users of the phone by storing fingerprints of users who provide incorrect passwords.  para. [0069] transmitting the fingerprint… and picture of the user.  monitor, track, and identify, a party).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vashisht and Suwirya with Han’s disclosure of storing biometric information such as a fingerprint and/or image, and tracking, using stored biometric information, access to the computing system by the unidentified individual.   One of ordinary skill in the art would have been motivated to do so for a similar benefit of tracking unauthorized users of devices.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Vashisht in view of Suwirya, Hefetz, and Maclean et al. US Patent Publication No. 2021/0126912 (“Maclean”)

Regarding claim 40, Vashisht does not teach the computing system of claim 39, wherein the second periodic identity information includes ranging data generated by a motion detector.
Maclean teaches periodic identity information includes ranging data generated by a motion detector (para. [0074] “proximity or ranging-related data” any data/sensor that may be used to infer motion or range/proximity.  para. [0096] transmit data packets… motion-related data.  time between 

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Chen et al. US Patent Publication No. 2015/0304851 (para. [0016] accessor device 104 A-B. portable authorization device 102 may establish… connection… with accessor devices 104A-B.   para. [0018] accessor device.  para. [0021] requests from… accessor devices.  device 102 may authenticate with the service provider 102.  para. [0025] media the establishment of a direct secure connection between the service provider server 110A and the service accessor device.   operate in conjunction with the service provider server 110A to verify, on a periodic basis,… device 102 are still in proximity.  para. [0029] streaming services.  para. [0075] server 110A… periodically take action to confirm… device 102 is in proximity)

Ting et al. US Patent Publication No. 2019/0313252 (para. [0035] log-on… handled by authentication server 125, which authenticates users.  para. [0037] server 125 may subscribe to events.  walk-away events.  terminate the user’s session with the secure resource.  para. [0040] same server.  para. [0041] node 110, workstation.  para. [0044] user devices 140.  para. [0046] sent to location server 130.. identifier of the device 110.  para. [0045] continuously or periodically, module 240 analyzes stored RSSI readings)

Li et al. US Patent Publication No. 2019/0268314 (para. [0020] client device may log into an online meeting service and the server identifies and verifies the user using a security token.  para. [0050] each user 304… assigned username and password.  server 302 may authenticate client devices 306 and/or their users 304 when establishing a connection to them.  para. [0051] participate in online session 300)  

Sarmova US Patent Publication No. 2021/0099501 (para. [0029] once the end users are authenticated using security protocols…. devices may be able to establish a connection with content storage server.  para. [0031] content storage server 304 may establish a communications channel between the first device 302 and the second device 304)

Loo US Patent Publication No. 2013/0246348 (para. [0051] preventing actions that the filesystem monitor 150 determines are impermissible. creating log entries for each detected file activity involving one or more records)

Locker et al. US Patent Publication No. 2013/0138797 (para. [0025] terminate a connection if… device travels a certain distance away from the connected system.  outside of a certain area)


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445